Citation Nr: 0500567	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  02-12 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling 
for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss from March 2, 2001, to November 30, 
2002, and a compensable rating for left ear hearing loss from 
December 1, 2002.

3.  Propriety of the severance for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1983 to 
November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating 
effective March 2001.  

In a September 2002 rating decision, the RO severed service 
connection for right ear hearing loss effective November 30, 
2002.  A noncompensable rating for left ear hearing loss was 
continued from December 1, 2002.  As will be explained in 
greater detail below, the Board finds that the appellant's 
substantive appeal amounts to a notice of disagreement (NOD) 
with regard to the severance of service connection for right 
ear hearing loss and must be remanded for issuance of a 
statement of the case (SOC). See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).
  
This matter also comes before the Board on appeal from the 
April 2002 rating decision of the Cleveland RO, which 
continued a 20 percent rating for degenerative lumbar disc 
disease with osteophytic spurring.  Effective March 2, 2001, 
the appellant's degenerative lumbar disc disease was 
increased to 40 percent disabling.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  The appellant has not withdrawn his increased rating 
claim and as such, it remains in appellate status. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This matter must be remanded for compliance with applicable 
law relative to VA's duty to notify the appellant of what 
evidence would substantiate his claims, as well as for 
further development of the evidence.  Although the Board has 
not reviewed the claims with a view towards ascertaining the 
merits of the appeal, the Board has identified certain 
matters, which must be resolved, prior to adjudication of 
this matter.  

Under the Veterans Claims Assistance Act (VCAA), VA must 
apprise the claimant of what evidence would substantiate the 
claim for benefits and further allocate the responsibility 
for obtaining such evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  

It has been held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   In Pelegrini, it was 
also observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.     

The appellant filed a request for an increased rating with 
respect to his degenerative disc disease of the lumbar spine 
and a claim of entitlement to service connection for hearing 
loss in February 2001.  The RO issued a letter to the 
appellant in April 2001, which explained what was involved in 
the "reopened claims process."   However, this letter 
failed to provide the criteria necessary to establish 
entitlement to an increased rating and service connection.  
An additional letter was issued in May 2001.  While the 
letter notified the appellant what evidence the RO had in 
support of his claims and asked him for any additional 
evidence, the appellant was not apprised of the specific 
evidence which would substantiate his claims for benefits.  
The letter also failed to allocate the responsibility for 
obtaining such evidence.  

In a December 2003 opinion regarding notice of information 
and evidence necessary to substantiate claim for issues 
raised in Notice of Disagreement, VA General Counsel held 
that "if, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-03.   

The February 2001 letter and the April 2001 letter do not 
comply with the fundamental requirements of the VCAA under 
section 5103(a), and these matters must therefore be 
remanded.  It has been held that that providing a claimant 
with non-specific or non-VCAA compliant notice will not 
satisfy the duty-to-notify provisions of the VCAA, as 
interpreted by the CAVC.  As the Board cannot rectify this 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the claims of entitlement to increased ratings must be 
remanded for further development.

As noted in the introduction, in a September 2002 rating 
decision, the RO severed service connection for right ear 
hearing loss effective November 30, 2002.  In the appellant's 
substantive appeal he indicated that he disagreed with the 
statement in the SOC, which found "hearing to be normal for 
VA purposes."  The appellant was referring to the paragraph 
in the September 2002 SOC, which noted that there was no 
evidence that the appellant had hearing loss by VA standards 
in his right ear.  

The Board finds that this statement can be reasonably 
construed as a disagreement with the severance of service 
connection for right hear hearing loss. See 38 C.F.R. 
§ 20.201.  As such, the Board has jurisdiction over this 
issue, pending the issuance of a SOC to the appellant and 
receipt of his timely appeal in response thereto.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) by issuing a 
VCAA notice letter.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his increased rating claims 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The VBA AMC should contact the 
appellant and request that he identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for degenerative disc disease 
of the lumbar spine and hearing loss 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
appellant's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims 
file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

4.  The VBA AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any additional 
VA examinations, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the VBA AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the VBA AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

5.  The VBA AMC should issue a statement 
of the case concerning the issue of 
propriety of the severance of service 
connection for right ear hearing loss.  
If, and only if, the appellant completes 
his appeal by filing a timely substantive 
appeal on the aforementioned issue should 
this claim be returned to the Board.  See            
38 U.S.C.A. § 7104(a) (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the CAVC for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




